DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 15, parent claim 13 indicates the first side of the plate mates with the first distal end of the first pipe. Claim 15 incorrectly indicates the first distal end of the first pipe 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, parent claim 13 indicates the first side of the plate mates with the first distal end of the first pipe. Claim 15 incorrectly indicates the first distal end of the first pipe is convex. It is concave, as seen in Applicant’s Figure 4. To mate with the concave first distal end of the first pipe, the first side of the plate must be convex (Applicant’s Figures 4 and 7). Accordingly, the claimed convex configuration of the first side of the plate is correct. In a similar manner, the second side of the plate is concave, as correctly claimed (Applicant’s Figures 4 and 8). However, the concave configuration of the middle portion of the second pipe is incorrect. It is convex, as seen in Applicant’s Figure 4. For the purpose of examination, it is reasonably clear that Applicant intended to claim the above noted correct configurations as illustrated in Applicant’s Figures 4 and 7-8. The claimed configurations should be corrected because it does not make sense for two concave or two convex configurations to mate. Only a convex surface can mate with a concave surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 13-15, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toll (US 3516426) in view of Wormald (NL 1007746 C2, referencing attached machine translation) and Caduff (EP 0341494 A2, referencing attached machine translation), and optionally further in view of Reinhardt (US 6228204).
	Regarding claim 13, Toll teaches a pipe attaching machine for forming a liquid tight seal between a distal end of a first pipe 2 and a middle portion of a second pipe 1 (Figures 1 and 2), the machine comprising a heater 9 comprising a plate having opposed first and second sides respectively sized and configured to mate with the first distal end of the first pipe and the middle portion of the second pipe, the plate being operative to provide heat to the first distal end of the first pipe and the middle portion of the second pipe for raising a temperature of the first distal end of the first pipe and the middle portion of the second pipe to a softening temperature of the first and second pipes (Figure 2; column 3, lines 72-75; column 4, line 7). The heater also has a handle attached to the plate (Figure 2). In view of the fact that the tool is heated to about 425°F to 575°F and handled as shown in Figure 2 and described at column 3, line 72 to column 4, line 7, it is reasonably clear that the handle is insulated from the plate so that the handle can be gripped by a person to manipulate the heater plate even when the plate is heated.
	Regarding the limitation of “wherein the first distal end of the first pipe is defined by an inner diameter equal to an inner diameter of the first pipe and an outer diameter equal to an outer diameter of the first pipe”, claim 13 is directed to an apparatus. This limitation is directed to material worked upon, which does not form part of the claimed apparatus. Accordingly, it must be determined how this limitation implicitly affects the structure of the claimed apparatus. While Toll’s first pipe 2 clearly does not have this relationship due to the flange at the left side of first pipe 2, it is easy to visualize pipe 2 without the flange, but having the same concave curvature so as to mate with the convex surface of the heater plate, i.e. by visualizing removal of the flange. Such a theoretical first pipe 2 without the flange would still mate with both the heater plate and the middle portion of the second pipe since all of the respective mating curvatures would still be the same without the flange. Thus, there exists a first pipe configuration as recited in this limitation which mates with the apparatus of Toll without any modification to the structure of Toll’s apparatus. In view of this analysis, this limitation does not implicitly require any structure which distinguishes over Toll. It is emphasized that the examiner is not taking the position that there is motivation to modify pipe 2 of Toll. Rather, the examiner’s position is that this limitation directed to the material worked upon does not distinguish the structure of the claimed apparatus over the relevant apparatus structure taught by Toll. It is noted it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
	Toll differs from claim 13 in that:
i.	Toll does not explicitly recite the handle is insulated.
ii.	Toll does not teach a cap sized and configured to provide a seal with a second distal end of the first pipe.
iii.	Toll does not teach a vacuum operative to create a negative pressure, the vacuum in fluid communication with a cavity of the first pipe to create negative pressure within the cavity of the first pipe when the cap is mounted to the second distal end of the first pipe to hold the first pipe to the heater when heating the first distal end of the first pipe and also to hold the first distal end of the first pipe against the middle portion of the second pipe when attaching the first distal end of the first pipe to the middle portion of the second pipe.
	(i)	Above, the examiner took the position that Toll satisfies this limitation. Here, Reinhardt is optionally applied to satisfy this limitation. It is known in the art to insulate the handle of a plate heater to allow a user to hold the heater in positions without being burned. See Reinhardt (column 3, lines 51-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Toll because one of ordinary skill in the art would have been motivated to achieve the above noted benefit taught by Reinhardt.
	(ii) and (iii)	Toll illustrates holding the first pipe by hand (Figure 2). Thus any pressure which is applied during the heating and/or joining steps appears to be applied by hand. Wormald teaches that pressing to join pipes by hand results in low quality control, and another known technique, mechanical pressing, is complicated and expensive (page 1, lines 27-31). Wormald teaches application of pressure during the heating and joining steps by creating a vacuum in a cavity of a pipe to use atmospheric pressure to hold the pipe against the heater or another pipe (page 1, lines 32-40; page 2, lines 1-9; page 5, lines 5-16; Figures 1-5 and 8). To provide the vacuum, Wormald provides cap 5 sized and configured to provide a seal with a second distal end of a first pipe (Figure 1). Wormald also provides a vacuum pump operative to create a negative pressure, the vacuum pump in fluid communication with the cavity of a first pipe to create negative pressure within the cavity when the cap is mounted to the second distal end to hold a first pipe to a heater when heating and also to applied pressure when attaching the pipes (page 3, lines 30-40). This technique provides easily regulated pressure (page 2, line 5), consistent pressure while heating, and uniform heating (page 3, lines 30-40).
	While Wormald is directed to butt welding pipe ends rather than welding a curved distal end of a first pipe to a middle portion of a second pipe, it is recognized in the art that creating a vacuum in a cavity of first pipe may also be used to apply pressure between the curved distal end of the first pipe and a mating surface such as the mating surface of a middle portion of a second pipe. See Caduff (Figure 8; page 5, lines 9-18). Naturally such vacuum pressure may be used for holding the first pipe against any mating surface, such as the mating surface of the heater in Toll, as well as for pressing the mating surfaces of the pipes together during joining, as suggested by both Wormald and Caduff. As noted above, it is clear from Wormald that applying pressure in this manner provides easily regulated pressure, as well as consistent pressure while heating and uniform heating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Toll because one of ordinary skill in the art would have been motivated to achieve the above noted advantages suggested by Wormald, it being recognized that the vacuum pressing technique is applicable to applying pressure between the curved surface of a distal end of a first pipe and a mating surface, as evidenced by Caduff.
	To the extent that closure part 5 of Wormald is not considered to satisfy the claimed cap, it is clear from Caduff that a cap is suitable for sealing the opposed distal end of the first pipe to provide the required cavity for using vacuum to apply pressure (Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed cap in the modified apparatus of Toll because one of ordinary skill in the art would have been motivated to use a known suitable closure element, as suggested by Caduff.
	Regarding claim 14, Wormald suggests the claimed through hole for the same purpose, i.e. to allow transmission of negative pressure through the plate so that pipes on opposite sides of the plate are pressed against the plate (Figure 2; page 4, lines 20-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified apparatus of Toll because one of ordinary skill in the art would have been motivated to facilitate application of pressure between both pipes and the heater using the created vacuum, as suggested by Wormald.
	Regarding claim 15, Toll clearly teaches these additional limitations. As noted in the 35 USC 112(b) rejection above, for the purpose of examination this claim has been taken to indicate the above noted correct configurations as illustrated in Applicant’s Figures 4 and 7-8.
	Regarding claim 21, Toll teaches the heater is operative to generate temperatures between 425°F and 575°F (column 3, line 73), thus clearly possessing the claimed operability. In any event, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 22, Wormald teaches the claimed valves attached to the cap/closure to create negative pressure and to release negative pressure from the cavity (Figures 1-4; page 4, lines 17-19 and 32-41; page 6, lines 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified apparatus of Toll because one of ordinary skill in the art would have been motivated to apply and release the vacuum in a known suitable manner, as suggested by Wormald. As noted above, Caduff was alternatively applied for suggesting a known suitable cap closure member.
	Claim 24 is satisfied for the reasons provided above. Claim 24 is directed to an apparatus and thus the claimed first pipe is material worked upon. The apparatus is not positively limited to the claimed first pipe. See MPEP 2115. It is noted that of the four statutory categories of inventions set forth in 35 USC 101, claim 24 is clearly directed to a machine (i.e. an apparatus).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Toll in view of Wormald and Caduff, and optionally further in view of Reinhardt as applied to claims 13-15,  21-22 and 24 above, and further in view of Kulik (US 2012/0080142).
	Regarding claim 23, Wormald and Caduff provide vacuum lines connected to the closure/cap and a vacuum pump to evacuate air in the cavity to create the negative pressure, but do not explicitly recite the vacuum lines are flexible. However, it is known that flexible vacuum lines provide a suitable connection between a vacuum pump and a space where vacuum is created. See Kulik (paragraphs 34, 37 and 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified apparatus of Toll because one of ordinary skill in the art would have been motivated to use a known suitable vacuum line for connecting the vacuum pump and closure/cap as suggested by Wormald and/or Caduff, as evidenced by Kulik.


Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 16, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide this additional limitation.

Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.
	The arguments directed to the previous rejections under 35 USC 112(b) were persuasive in view of the most recent amendment. The previous rejections under 35 USC 112(b) have been withdrawn.
	The arguments drawn to the newly claimed limitation directed to the inner and outer diameters of the first distal end of the first pipe are not persuasive for the reasons detailed above in the new grounds of rejection applied to address this new limitation in claim 13 and in new claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745